DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Present Office Action
All previous art rejections have been withdrawn in view of the Pre-appeal Conference Decision mailed 3/25/2022.  New rejection grounds are set forth below.  
Status of Claims
Claims 1-10 and 16-18 are currently under examination.  Claims 11-15 remain withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church 2009/0280253(Church), and further in view of Osako et al. US 2015/0232681(Osako).
Church teaches an acidic aqueous conversion treatment composition with a pH of 4 (Table 1, [0086]) comprising:
- Cr(III) fluoride tetrahydrate in an amount of 0-0.4g/l
- Cr(iii) nitrate nonahydrate 0.8-1.6 g/l;
- 45% hydrofluorozirconic acid in an amount of 3.0g/l; and
- ammonium bifluoride in an amount of 0.009g/l
Church’s coating composition is free of Cr(VI), Co or Ni. 
However, Roth does not explicitly teach the claimed organosilane modified silicon oxide nanoparticles in its acidic aqueous conversion coating composition.
Osako teaches an aqueous metal surface treatment solution comprising colloidal silica having an average particle size of 2-20nm[0062] and organosilane[0063] and metal compounds of Cr(III), Zr and Ti[0067].  Osako further teaches that the organosilane binds to silanol groups of the colloidal silica to modify the surface of the colloidal silica[0064], which implies that the treatment solution of Osako contains organosilane modified silicon oxide nanoparticles.  
Regarding claims 1-5, it would have been obvious to one of ordinary skill in the art to have incorporated the organosilane modified silica nanoparticles of Osako into the coating solution of Church in order to for a surface with better drainage performance as taught by Osako.  
Additionally, the Cr(III), nitrate, F and Zr/Ti concentrations in the coating solution of Church in view of Osako reads the claimed Cr(III), Zr/Ti and F concentrations.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, the amount of organosilane modified silica nanoparticles is a result effective variable since it effects the drainage performance of the treated surface as taught by Osako.  Therefore, it would have been well within the skills of an ordinary artisan to arrive at the claimed organosilane modified silica amount via routine optimization in order to achieve desired surface drainage performance, absent persuasive evidence to the contrary.
Regarding claims 6, the implicit ratio of Cr(III) to Zr/Ti in the coating solution of Church in view of Osako overlap the claimed Cr(III) to Zr/Ti ratio.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 7, the pH of the coating solution of Church in view of Osaka reads on the claimed pH.  
Regarding claim 8, Church does not teach the presence of volatile organic compound in its acidic aqueous coating composition.
Regarding claims 9-10 and 16, Church further teaches that the coating solution can be provided by diluting an aqueous concentrate[0029].  
	Regarding claim 17, Church further teaches that the metal surface to be treated may be zinc or zinc alloy surfaces.
	Regarding claim 18, Church’s coating solution does not contain phosphate.
Response to Arguments
Applicant’s arguments in the remarks file 8/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR20120076883 teaches an acidic Cr(III) conversion coating composition comprising 1-5wt% Cr(III), 15-25wt% metal alkoxide, 5-7wt% of fluoro compounds and 3-5 wt% silica compound, wherein the Cr is provided as chromium nitrate and metal alkoxide is provided as zirconium ethoxide or titanium isopropoxide.
Holland et al. US 2012/0125233 teaches metal surface protective coating composition comprising organosilane modified colloidal silica nanoparticles.
JP2005-162533 teaches organosilane modified colloidal silica production method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733